IN THE SUPREME COURT OF THE STATE OF DELAWARE

WALLACE ZIMMERMAN,                          §
                                            §      No. 100, 2014
      Defendant-Below,                      §
      Appellant,                            §      Court Below: Superior Court
                                            §      of the State of Delaware in
      v.                                    §      and for New Castle County
                                            §
STATE OF DELAWARE,                          §      ID No. 1301007175
                                            §
      Plaintiff-Below,                      §
      Appellee.                             §

                           Submitted: September 10, 2014
                            Decided: September 11, 2014

      Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                      ORDER
      On this 11th day of September 2014, upon consideration of the briefs of the

parties and the record in this case, it appears to the Court that:

      (1) The defendant-below/appellant Wallace Zimmerman, was found guilty

by a jury of Theft of property valuing $1500 or more, Criminal Mischief causing

property loss over $1000 but less than $5000, and Receiving Stolen Property.

Zimmerman was found not guilty of third degree Burglary and the lesser included

offense of second degree Criminal Trespass.

      (2) Zimmerman filed a motion for a judgment of acquittal on the charges of

Theft of property valuing $1500 or more and Criminal Mischief causing property

loss over $1000 but less than $5000. Zimmerman also argued that he could not be
convicted of both Theft of property valuing $1500 or more and Receiving Stolen

Property under 11 Del. C. § 856. Zimmerman now appeals from the Superior

Court’s denial of that motion.

      (2) After considering Zimmerman’s arguments, we conclude that this appeal

should be affirmed on the basis of and for the reasons set forth by the Superior

Court in its Opinion and Order of December 9, 2013.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                          2